Citation Nr: 1412960	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-05 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from September 1974 to June 1980 with additional service in the reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board videoconference hearing in January 2013.  A transcript is of record.  

The issues of entitlement to service connection for right hip disability, head injury, ankle disability and knee disability have been raised by the record (specifically by testimony provided at the January 2013 Board videoconference hearing), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

A low back disability is not related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in July 2009, subsequent to the initial adjudication.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
  
While the notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a January 2010 statement of the case, and February 2011 and 
April 2012 supplemental statements of the case, following the provision of notice in July 2009.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
 

Duty to Assist

VA has obtained service, VA and private treatment records; reviewed Virtual VA and VBMS files; obtained Social Security Administration (SSA) records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA examination in January 2011.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When the requirements for a chronic disease shown is in service (or within the presumptive period under 38 C.F.R. § 3.307), then all subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Walker v. Shinseki, 708 F. 3d 1331, 1335 (2013).  If evidence of a chronic conditions noted during service or during the presumptive period, but chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation of the chronic disease.  Id. at 1336.  To be "shown in service," the disease identity must be established and the diagnosis not be subject to legitimate question.  Id. at 1335.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Board notes at the outset that the issue on appeal is not a new and material evidence claim as reflected in the November 2009 rating decision, which notes that it was in receipt of "a request to reopen a previous claim on July 2, 2009."  The Board notes that after the July 2, 2008 rating decision, the Veteran was duly notified the next day on July 3, 2008.  By statement received on July 2, 2009, the Veteran noted: "...appeal to your decision on 07-03-2008."  In effect, the Veteran had timely filed a notice of disagreement and the July 2008 decision did not become final.  As such, the Board will proceed with the claim as reflected below.

The Veteran asserts that he injured his back in service.  During the course of the appeal, the Veteran has reported two in-service incidents that led to his injury.  At the January 2011 VA examination, he stated that he felt a pop in his low back when performing a squat/thrust exercise during physical training.  He reported having intermittent pain ever since and believed that he never completely recovered.  At the January 2013 Board videoconference hearing, the Veteran testified that he injured his back during a physical altercation.

A June 1978 service treatment record shows complaints of pain in the left lower back.  A September 1979 service treatment record shows complaints of and diagnosis of low back pain.  However, a November 1979 report of medical examination shows that clinical evaluation of the spine was normal and that identifying body marks, scars, tattoos were the only abnormalities noted.  If there were any abnormalities of the Veteran's back, one would have expected that medical personnel (who had personally examined the Veteran at the time) to have indicated such as they had for the body marks, scars and tattoos.

Furthermore, upon entrance into the reserves, a May 1982 report of medical examination shows that clinical evaluation of the spine was normal.  In his contemporaneous medical history, the Veteran denied broken bones, arthritis and recurrent back pain.  The Board notes that the Veteran is competent to testify as to his symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, when given the opportunity to report such in 1982, he denied recurrent back pain.    

Post service, the first mention of a back disorder is reflected in a VA treatment record dated in April 2001.  Specifically, the assessment reflected back strain.  While not determinative by itself, it is also significant that there is no evidence of back disability until approximately 21 years after service.  This lengthy period without complaint or treatment after service also suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, there is no need to discuss the applicability of Walker as arthritis is not shown is in service or within the presumptive period pursuant to 38 C.F.R. § 3.307.

In support of his claim, the Veteran submitted a June 2009 statement from a fellow coworker, who worked with the Veteran since November 1982.  He stated that the Veteran had told him of the in-service injury and had complained over the years of his back pain.  However, the Board notes that the Veteran had submitted claims for other VA benefits based on other disabilities that were received in November 1995, August 2002, January 2003 and June 2006.  It was not until April 2008 when the Veteran submitted a claim for a low back disability.  This suggests that the Veteran did not believe he had a low back disability related to his service until many years after service as the Board believes it reasonable to assume that he would have included a low back disability claim with his other earlier claims. 

When the Veteran was afforded a VA examination in January 2011, he reported being injured during physical training and made multiple clinic visits throughout the remainder of his military service.  After interviewing and examining the Veteran, and after reviewing the Veteran's claims file, the examiner diagnosed lumbosacral degenerative disc disease and lumbosacral strain and provided a negative nexus opinion.  The examiner acknowledged the two acute complaints of low back pain during service and found that they were transitory and self-limiting.  He noted no further indications of permanent sequelae from these complaints.  The examiner noted no evidence of any chronic back disorders either during or within the one year following discharge.  He also noted no record of any specific back injury and opined that the Veteran's degenerative disc disease is a result of chronic wear and tear, which has occurred over time since discharge.

The Veteran submitted a March 2011 letter from Dr. G. K. F. (his private physician), who treated the Veteran since April 2009 for ongoing low back pain after a motor vehicle accident.  He acknowledged the Veteran's reports of being treated for low back problems in service.  He found that there "would be no way to know when these changes developed, i.e., either in the military or after; particularly since he had no old x-rays or scans done."  When asked by the Veteran if it was possible that this could have started in the military, Dr. G. F. K. responded: "I certainly said it could have, but again there would be no way for us to know with 100% certainty."  

Overall, the Board assigns more probative weight to the VA examiner's opinion than to Dr. G. K. F.'s speculative opinion that was not only based on his past treatment of the Veteran, but also based on limited medical history provided by the Veteran.  Here, the Veteran reported being "seen in the remote past by physicians while he was in the service because of low back problems..."   By contrast, the VA medical opinion provided a rationale based on a review of the Veteran's claims file that showed only two treatments in service specifically for low back pain.  As noted by the examiner upon review of the claims file, there was no record of any back injury and no evidence of any chronic back disorders either during service or within the one year following discharge.  Thus, review of the claims file was important since it appears to the Board the Veteran had provided a vague medical history regarding his back to Dr. G. K. F.  Here, the VA examiner was able to make a more informed opinion based on a review of the claims file that provided a comprehensive medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board affords considerably more weight to the VA examiner's opinion than to the statements contained in Dr. G. K. F.'s speculative medical opinion.  

The Board acknowledges the Veteran's and his representative's assertions that the Veteran's current low back disability is related to service.  While they are competent to testify as to the Veteran's symptomatology, they are not competent provide an opinion on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d. 1372.

The Board further acknowledges the request made at the Board videoconference hearing for a new examination.  The Veteran and his representative assert that the Veteran was not physical examined.  At the hearing, the Veteran's representative confirmed with the Veteran that the examiner "didn't put his hands on your back.  He didn't do any measurements."  The Veteran responded, "No he didn't."  The representative further asked the Veteran, "Did he even state whether he reviewed the folder or not?"  To which Veteran replied, "No."  However, the Board does not find the testimony credible as a review of the record shows otherwise.  Here, the VA examiner provided range of motion measurements for thoracolumbar flexion, extension, bilateral lateral flexion, and bilateral rotation.  He noted no additional limitations following repetitive use.  He also noted lumbosacral tenderness and spasm.  Additionally, the examiner noted that the "C-file was reviewed."  Overall, the Board finds that the examiner provided an adequate examination in which he interviewed and provided a thorough physical examination.  There is no indication that the examination was inadequate.  Thus, additional development is not necessary.
    
After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for low back disability is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


